Case 21-00571-als11          Doc 16     Filed 04/22/21 Entered 04/22/21 17:44:49            Desc Main
                                       Document      Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT

                                  SOUTHERN DISTRICT OF IOWA

 In Re:                                                )   Case No. 21-00571-11
                                                       )
 CYCLE FORCE GROUP, LLC                                )   Chapter 11
                                                       )
          Debtor and Debtor in Possession              )   Hon.
                                                       )
 2105 SE 5th St.                                       )   STIPULATION CONSENTING TO USE
 Ames, IA 50010                                        )   OF CASH COLLATERAL AND
                                                       )   PROVIDING POST-PETITION LIENS
                                                       )   [Bankruptcy Code Section 363, Bankruptcy
                                                       )   Rule 4001]
 EIN: XX-XXXXXXX                                       )
                                                       )   No Hearing Set

          Cycle Force Group, LLC (the “Debtor” or “CFG”), Debtor and Debtor in Possession

 herein, by and through its Proposed General Reorganization Counsel, Jeffrey D. Goetz, Esq.,

 and Krystal R. Mikkilineni, Esq. of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C.,

 and Great Western Bank (“Bank” or “GWB”), by and through its counsel of record, Jeffrey W.

 Courter, Esq. of the law firm of Nyemaster Goode, P.C., respectfully file the instant Stipulation

 Consenting to Use of Cash Collateral and Providing Post-Petition Liens (the “Stipulation”)

 pursuant to section 363 of Title 11 of the United States Code (the “Bankruptcy Code”), and Rule

 4001 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), consenting to the

 Debtor’s use cash collateral, and providing adequate protection to the Bank.

          This Stipulation: (i) will enable the Debtor to continue the operation of its business and

 avoid immediate and irreparable harm to the Debtor’s estate; (ii) will permit the Debtor to

 acquire needed goods and services, and pay other necessary and ordinary business expenses; and

 (iii) is in the best interests of the Debtor, its creditors, and its estate.

          The parties hereto stipulate and agree the Debtor shall be authorized to use Cash
Case 21-00571-als11        Doc 16     Filed 04/22/21 Entered 04/22/21 17:44:49             Desc Main
                                     Document      Page 2 of 8



 Collateral on a final basis, for the payment of its usual, ordinary, customary, regular, and

 necessary post-petition expenses incurred in the ordinary course of Debtor’s business, and for

 payment of those pre-petition claims approved and allowed by Order of the Bankruptcy Court

 and not otherwise. Any of the following payments shall not be considered ordinary and usual

 expenses necessary to continue the operation of the Debtor’s business, unless the Bank consents

 in writing to any such payment prior to such payments being made: (1) operation of the Debtor’s

 business at any fixed locations other than its pre-petition business premises; (2) payment of trade

 debt incurred prior to the commencement of this case, unless approved by Order of the

 Bankruptcy Court; (3) payment of any taxes owed prior to the date the Petition was filed by the

 Debtor; and (4) payment of any other debt incurred prior to the commencement of this case,

 except as provided for in Debtor’s confirmed Plan or subsequent order of this Court. The

 foregoing payments due are merely illustrative and not an exclusive list of payments that will not

 be considered ordinary and usual expenses. Such authorization shall continue for the period

 beginning on the Petition Date, subject to the following terms and conditions:

         (a)     All proceeds received from the Debtor’s operations of its business, in the

 ordinary course of its business, and the collection of accounts receivable and profits, shall be

 deposited in the DIP Accounts at the Bank. Only the ordinary and usual expenses necessary to

 continue operation of the business, incurred after the commencement of the bankruptcy case,

 shall be paid from the DIP Accounts, and other payments as the Court shall allow from time to

 time.

         (b)    On or before Thirty (30) days after the Petition Date, the Debtor shall provide to

 the Bank an initial aging of all accounts receivable, accounts payable, and a list of all inventory,




                                                   2
Case 21-00571-als11        Doc 16    Filed 04/22/21 Entered 04/22/21 17:44:49              Desc Main
                                    Document      Page 3 of 8



 plus total current operating expenses and total current collections. This report shall be updated

 and provided to the Bank by the 21st day of each month thereafter (the "Reports").

        (c)     The Bank shall, at any time, be permitted to conduct a full inspection of the real

 estate property and accounts of the Debtor by visiting the Debtor's premises to inspect, verify

 and photocopy all such records and to inspect, appraise and document the Collateral. Debtor

 proposes to grant the Bank and its agents and employees, a license to enter upon all such

 premises for such purposes during its regular, customary and ordinary business hours. The Bank

 shall also have access, within 5 business days of any request, to the Debtor and its management,

 personnel and advisors.

        (d)     On or before Thirty (30) days after the Petition Date, the Debtor shall prepare and

 provide the Bank with a balance sheet and income statement existing as of the filing date of

 Debtor's Petition. Within twenty-one (21) days of each successive month, Debtor shall provide

 an updated balance sheet and income statement along with a copy of all monthly reports

 provided to the Court and/or the United States Trustee.

        (e)     All Collateral shall be insured to its full value, and Debtor shall otherwise comply

 with the terms and conditions of the Bank with respect to this insurance obligation. Evidence of

 insurance identifying the Bank as insured mortgagee/loss payee shall be provided within 21 days

 of the Petition Date.

        (f)     If at any time the Debtor fails to properly insure the Collateral, fails to pay any

 local, state or federal taxes as they become due, fails to pay fees required by the U.S. Trustee, or

 fails to comply with any other term of this Stipulation, the Bank may give the Debtor written

 notice that the Debtor has twenty-one (21) days to cure such default, after the mailing or

 transmission of written notice of such default. If the default is not cured, the Bank may file an




                                                  3
Case 21-00571-als11        Doc 16    Filed 04/22/21 Entered 04/22/21 17:44:49             Desc Main
                                    Document      Page 4 of 8



 Affidavit of Uncured Default to seek entry of an order granting them relief from the automatic

 stay, subject to the Debtor, the U.S. Trustee, or the Committee of Unsecured Creditors, if one is

 appointed, having Seventy-Two (72) hours to file an objection alleging there was no uncured

 default, and requesting the court schedule an emergency or expedited hearing on whether relief

 from the automatic stay is warranted or necessary. Upon such termination, the Bank shall be

 authorized to terminate the use of Cash Collateral, and take such action against the Collateral, as

 permitted under its respective loan documents, including, without limitation, the Security

 Agreements, and applicable state law.

        (g)     Unless otherwise notified, all notices hereunder to the Debtor, and to the Bank,

 shall be sent to the Debtor, the Bank, and their respective counsel.

        Any termination of the automatic stay under this Stipulation and any Order thereon shall

 apply to the above Chapter 11 case or any subsequent dismissal.

        Debtor and the Bank stipulate and agree that the Debtor’s obligations to the Bank

 constitute legal, valid and binding obligations of the Debtor, enforceable in accordance with the

 terms of the various loan documents applicable thereto, including, without limitation, the

 Security Agreements. Subject solely to to any rights granted to an Official Committee of

 Unsecured Creditors to independenly investigate the nature, extent and priority of the Bank’s

 security documents and interests, the Debtor has no objection, offset, defense or counterclaim of

 any kind or nature to such obligations, which, together with any amounts previously paid to the

 Bank on account thereof, are not, and will not be, subject to avoidance, recovery, reduction,

 disallowance, disgorgement, other non-consensual treatment or subordination pursuant to the

 Bankruptcy Code or applicable non-bankruptcy law.

        Proceeds from the sale of inventory, collection of accounts and any other sums, cash or




                                                  4
Case 21-00571-als11        Doc 16     Filed 04/22/21 Entered 04/22/21 17:44:49                Desc Main
                                     Document      Page 5 of 8



 cash equivalents received from any source shall constitute cash collateral pursuant to Bankruptcy

 Code Section 363(a), which comprises the Collateral of the Bank. The Bank is entitled to

 adequate protection of its interests in the pre-petition Collateral (including Cash Collateral) and

 the Debtor may not use the Cash Collateral for any purpose without the Bank’s consent or upon

 order of the Court, after appropriate notice and hearing, and authorizing such use based on a

 finding that the Bank’s position is adequately protected. The Debtor shall provide adequate

 protection to the Bank to the extent of its interests under Bankruptcy Code Section 506 in the

 Cash Collateral heretofore and hereafter used.

        In consideration for the Debtor's use of the Cash Collateral, as provided herein and solely

 as adequate protection for any diminution in the value of the secured creditor’s Collateral

 (“Diminution”), the Debtor shall grant to the Bank:

                (a)     A validly perfected first priority lien on, and security interest in, all of

 Debtor's post-petition property and proceeds thereof (the "Collateral"), subject to existing valid,

 perfected and superior liens in the Collateral held by other creditors, if any, and the Carve-Out

 (as defined below). The rights, liens and interests granted to the Bank hereunder shall be based

 on the Bank’s relative rights, liens and interests in the Debtor’s Cash Collateral pre-petition.

 Upon execution and filing of this Stipulation, the post-petition security interests and liens shall

 be valid, perfected and enforceable and shall be deemed effective and automatically perfected as

 of the Petition Date without the necessity of the Bank taking any further action. The Bank may,

 however, at its option, file continuation statements, financing statements or such documents as it

 deems necessary to evidence its security interests in the Collateral. Upon request by the Bank,

 the Debtor will execute and deliver any and all such documents, or financing statements, as are

 necessary to effect and perfect the Bank’s security interests as set forth in this paragraph.




                                                   5
Case 21-00571-als11        Doc 16    Filed 04/22/21 Entered 04/22/21 17:44:49             Desc Main
                                    Document      Page 6 of 8



                (b)     In the event, and only to the extent of Diminution in Collateral, a super-

 priority claim shall have priority in the Debtor’s bankruptcy case over all priority claims and

 unsecured claims against the Debtor and its estate, now existing or hereafter arising, of any kind

 or nature whatsoever including, without limitation, administrative expenses of the kinds

 specified in or ordered pursuant to §§ 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a),

 507(b), 546(c), 726(b), and 1114 of the Bankruptcy Code or otherwise. This super-priority claim

 shall be subject and subordinate only to the Carve-Out described below and not to any other

 unsecured claim (having administrative priority or otherwise). The Carve-Out shall include (i)

 amounts paid by the Debtor during the Case, (ii) any unpaid, but accrued fees due to the U.S.

 Trustee pursuant to 28 U.S.C. § 1930 and (iii) any unpaid, but accrued fees and expenses

 incurred by each of the Debtor’s and Official Committee’s professionals (if appointed and duly

 employed) and approved by the Court in an amount not to exceed $70,000.00 (collectively, the

 “Carve-Out”). It is the intention of the Debtor to expand upon the rights of the Bank, and to

 “prime” all administrative expenses except for the Carve-Out described herein.

        As further adequate protection, the Debtor shall make post-petition monthly payments to

 the Bank in an amount equal to the amount paid monthly pre-petition, pursuant to the Debtor’s

 pre-petition loan documents with the Bank, unless the Debtor and the Bank agree to a different

 or lesser amount (“Debt Service Payments”), which shall be applied by the Bank to the pre-

 petition senior debt (as permitted under the relevant Security Agreements and applicable law)

 provided, however, in the event this Court ever determines that the Collateral value of the Bank

 as of the Petition Date does not exceed the amount of their respective pre-petition senior debt,

 the Debt Service Payments shall be applied by the Bank as follows: first, on account of any

 Diminution suffered by the Bank as determined by the Court, or agreed to between the Debtor




                                                  6
Case 21-00571-als11          Doc 16    Filed 04/22/21 Entered 04/22/21 17:44:49               Desc Main
                                      Document      Page 7 of 8



 and Bank in writing, and second, to outstanding principal and interest on the pre-petition senior

 debt. In consideration for the foregoing accommodations by the Debtor, the Bank agrees to

 waive any right to default interest that accrued pre-petition, but does not waive its rights to

 default interest, if warranted, during the post-petition period of this Case as may be permitted

 under any applicable Security Agreement.

         All rights of the Bank to seek additional adequate protection for Debtor's use of Cash

 Collateral, to file for relief from the automatic stay, to seek dismissal, to assert any other right or

 cause of action, or any other matter with respect to the Debtor, (whether in this bankruptcy case,

 or otherwise), are expressly reserved. The failure or delay by the Bank to seek relief or

 otherwise exercise its rights and remedies under this Stipulation, or any loan documents shall not

 constitute a waiver of any of the rights of the Bank.

         This Stipulation, the Security Agreements, and any documents and instruments required

 of Debtor by this Stipulation are or will be (when executed and delivered), valid, binding and

 enforceable in accordance with their respective terms upon entry of an order approving this

 Stipulation.

         Immediately upon execution and filing of this Stipulation, the provisions thereof shall be

 valid and binding upon and inure to the benefit of the Bank, all other creditors of the Debtor, and

 all other parties in interest.

            If any provision of this Stipulation is modified, vacated or stayed by order of this or

 any other Court for any reason, such modification, vacation, or stay, shall not affect the validity

 of any obligation or liability incurred, pursuant to this Stipulation and prior to the later of (a) the

 effective date of such modification, vacation, or stay, or (b) the filing of this Stipulation

 pursuant to which such modification, vacation, or stay was established, nor the validity, priority,




                                                    7
Case 21-00571-als11        Doc 16     Filed 04/22/21 Entered 04/22/21 17:44:49             Desc Main
                                     Document      Page 8 of 8



 or enforceability of any lien or claim granted by the Debtor to the Bank. The liens and claims

 granted to the Bank under this Stipulation, and the priority thereof, and any payments made

 pursuant to this Stipulation, shall be binding on the Debtor and its bankruptcy estate and all

 creditors of Debtor.

            To be effective, any waiver by the Bank of the provisions of this Stipulation must be in

 writing, which includes electronic mail.

            To the extent that the value of the Collateral as of the Petition Date exceeds the pre-

 petition senior debt, (which determination may be made by a Court order, or upon written

 agreement of the Debtor and the Bank), the Debtor shall pay the actual, reasonable and necessary

 attorney fees incurred by the Bank, as set out in the loan documents, to the extent authorized

 under Bankruptcy Code Section 506.

            IT IS SO STIPULATED AND AGREED


 Dated: 4/22/2021                                      /s/ Jeffrey Goetz
                                                       Jeffrey D. Goetz, Esq. AT0002832
                                                       Krystal R. Mikkilineni, Esq. AT0011814
                                                       Bradshaw Fowler Proctor & Fairgrave, PC
                                                       801 Grand Avenue, Suite 3700
                                                       Des Moines, IA 50309-8007
                                                       515/246-5817
                                                       515/246-5808 FAX
                                                       goetz.jeffrey@bradshawlaw.com
                                                       mikkilineni.krystal@bradshawlaw.com

                                                       Proposed General Reorganization Counsel
                                                       for Cycle Force Group, LLC
                                                       Debtor and Debtor in Possession


 Dated:   4/22/21                                      /s/ Jeffrey Courter, Esq.
                                                       Jeffrey W. Courter, Esq.
                                                       Nyemaster Goode, PC




                                                   8
